Citation Nr: 0008308	
Decision Date: 03/28/00    Archive Date: 04/04/00

DOCKET NO.  95-36 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a lung disorder, 
including as secondary to radiation exposure.  


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel



INTRODUCTION

The veteran had active service from November 1945 to October 
1947.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a July 1994 rating decision from the Houston, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO), which denied service connection for a lung condition 
secondary to radiation exposure (atmospheric testing).  

In January 1998, the Board remanded the veteran's claim for 
the scheduling of a hearing before a Member of the Board at 
the RO.  


FINDINGS OF FACT

1. The record contains no diagnosis of the disabilities 
subject to the presumption under 38 C.F.R. § 3.309(d) 
(1999), for radiation-exposed veterans.  

2. The record contains no diagnosis of a radiogenic disease, 
subject to further development and service connection 
under 38 C.F.R. § 3.311 (1999).  

3. The record contains no competent medical evidence of a 
nexus between the veteran's currently diagnosed COPD and 
pulmonary fibrosis and any incident of the veteran's 
military service, including reported exposure to 
radiation.  


CONCLUSION OF LAW

The claim of entitlement to service connection for a lung 
disorder, including as secondary to radiation exposure, is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Factual Background

The record contains no service medical records for the 
veteran.  The veteran filed an initial claim for VA benefits 
for service connection for lung congestion in June 1991.  

Outpatient treatment in April 1991 showed an impression of 
chronic obstructive pulmonary disease (COPD), pulmonary 
fibrosis, and old granulomatous disease.  A VA chest X-ray 
examination in April 1991 revealed nodular density at the 
left base and increased markings in both bases.  A computed 
tomography (CT) scan in April 1991 revealed streaky and 
nodular densities in the right middle lobe, which could 
represent fibrosis.  A VA chest X-ray examination in May 1991 
revealed scattered fibroses compatible with COPD, fibro-
nodular calcification in the left posterior hilar area, and a 
density on the right anterior.  No acute disease was evident.  
VA outpatient treatment records through June 1995, continued 
to note an assessment of COPD.  In June 1995, the veteran 
complained of shortness of breath and "spot on lung."  The 
examiner noted that the veteran did not have a chest X-ray 
abnormality.  

Pulmonary function test in January 1992 showed severe airway 
obstruction with a diagnosis of severe obstructive airways 
disease.  Medical records report a 40+-year history of 
smoking one pack per day of cigarettes.  

By statement, received in March 1994, the veteran stated that 
he was at the Bikini Atoll, Marshall Islands, aboard the 
U.S.S. San Marcos (LSD-25) from March to August 1946 during 
nuclear testing known as Operation Crossroads.  The veteran 
reported that March 1990 X-rays had shown tumors on both 
lungs.  

In his notice of disagreement, received in May 1995, the 
veteran stated that he was short of breath and unable to 
work.  He indicated that he had tumors and growths all over 
his body, including his lungs, due to radiation exposure.  
The veteran submitted copies of articles noting radiation 
exposure to individuals in and around the Marshall Islands 
and Bikini Atoll.  

In January 1998, the Board remanded the veteran's claim for 
the scheduling of a hearing before a Member of the Board at 
the RO.  A hearing was scheduled in April 1999, but the 
veteran failed to report for the hearing.  


II. Analysis

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1999).  

Where certain diseases are manifested in radiation-exposed 
veterans, service connection may be granted on a presumptive 
basis.  38 U.S.C.A. §§  1112(c), 1113 (West 1991 & Supp. 
1999); 38 C.F.R. § 3.309(d) (1999).  Radiation-exposed 
veterans include those, who while serving on active duty, 
participated in a radiation-risk activity, including onsite 
participation in a test involving the atmospheric detonation 
of a nuclear device, including Operation Crossroads from July 
1, 1946 through August 31, 1946.  38 C.F.R. § 3.309(d)(3)(i) 
& (3)(ii)(A) and 3.309(d)(3)(v)(B).  However, COPD and 
pulmonary fibrosis are not one of the enumerated diseases.  
Therefore, service connection may not be granted based on 
this presumption.  

Service connection may also be considered based on exposure 
to ionizing radiation under the provisions of 38 C.F.R. § 
3.311 (1999).  In all claims in which it is established that 
a radiogenic disease first became manifested after service 
and was not manifest to a compensable degree within any 
applicable presumptive period, and it is contended that the 
disease is a result of exposure to ionizing radiation in 
service, an assessment will be made as to the size and nature 
of the radiation dose.  38 C.F.R. § 3.311(a)(1).  COPD and 
pulmonary fibrosis are not enumerated as a radiogenic 
disease.  38 C.F.R. § 3.311(b)(2).  To consider service 
connection under section 3.311, the evidence must show 
the following:  (1) the veteran was exposed to ionizing 
radiation in service; (2) the veteran subsequently developed 
a radiogenic disease; and (3) such disease first became 
manifest five years or more after exposure.  38 C.F.R. 
§§ 3.311(b)(1), (b)(2), and (b)(5)(iv).  If any of the 
foregoing three requirements have not been met, service 
connection for a disease claimed as secondary to exposure to 
ionizing radiation will not be granted under § 3.311.  
38 C.F.R. § 3.311(b)(1)(iii) (1999).  In the instant case, 
the veteran reports that he was exposed to ionizing radiation 
during service.  However, there is no evidence that the 
veteran subsequently developed a radiogenic disease.  

Even though a disability is not initially manifested during 
service or within an applicable presumptive period, service 
connection may nevertheless be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in or aggravated by service.  See 38 U.S.C.A. § 
1113(b) (West 1991); 38 C.F.R. § 3.303(d) (1999). 
Notwithstanding the foregoing presumptions, the United States 
Court of Appeals for the Federal Circuit (hereinafter 
"Federal Circuit") has held that specific VA regulations 
which provide for presumptive service connection due to 
radiation exposure do not preclude an appellant from 
establishing service connection with proof of actual, direct 
causation.  Combee v. Brown, 34 F.3d 1039, 1040 (1995).

The threshold question to be answered in the veteran's appeal 
is whether he has presented evidence of a well-grounded 
claim.  Under the law, a person who submits a claim for 
benefits shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
A claim need not be conclusive but only possible to satisfy 
the initial burden of § 5107(a).  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  If a claim is not well grounded, the 
application for service connection must fail, and there is no 
further duty to assist the veteran in the development of his 
claim.  38 U.S.C.A. § 5107, Murphy, 1 Vet. App. 78 (1990).  

The Federal Circuit held that, "For a claim to be well 
grounded, there must be (1) a medical diagnosis of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in[-]service occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between an in-service [disease or injury] and the current 
disability. Where the determinative issue involves medical 
causation, competent medical evidence to the effect that the 
claim is plausible is required."  Epps v. Gober, 126 F.3d 
1464, 1468 (Fed. Cir. 1997) quoting Epps v. Brown, 9 
Vet. App. 341, 343-344 (1996); see 38 C.F.R. §§ 3.303, 3.307, 
3.309; Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  For the 
purpose of determining whether a claim is well grounded, the 
credibility of the evidence is presumed.  See Robinette v. 
Brown, 8 Vet. App. 69, 75 (1995). 

The veteran has submitted evidence of a current lung 
disability.  VA treatment records note assessments of COPD 
and pulmonary fibrosis.  The veteran contends that his lung 
disorders are due to exposure to radiation during service 
aboard the U.S.S. San Marcos near the Bikini Atoll, Marshall 
Islands, from March to August 1946.  The veteran's presence 
in this area has not been verified with the service 
department.  

However assuming, arguendo, the veteran's reports of presence 
at the Bikini Atoll during nuclear testing, the veteran's 
claim cannot be well grounded without competent medical 
evidence of a nexus between the veteran's current COPD and 
pulmonary fibrosis and his reported radiation exposure or any 
incident of service.  The record contains no such medical 
opinion.  The VA treatment records contain no opinion as to 
the etiology of the veteran's current lung disorders, but 
note the veteran's 40+-year history of smoking.  

The Board recognizes that there is no duty to assist in a 
claim's full development if a well-grounded claim has not 
been submitted.  See Morton v. West, 12 Vet. App. 477, 480 
(1999).  However, the United States Court of Appeals for 
Veterans Claims (known as the United Stated Court of Veterans 
Appeals prior to March 11, 1999) (hereinafter, "the Court") 
has held that there is some duty to inform the veteran of the 
evidence necessary for the completion of an application for 
benefits, under 38 U.S.C.A. § 5103 (West 1991), even where 
the claim appears to be not well grounded.  Beausoleil v. 
Brown, 8 Vet. App. 459, 465 (1996); Robinette v. Brown, 
8 Vet. App. 69, 79-80 (1995).  The appellant has not 
identified any medical evidence that has not been submitted 
or obtained, which would support a well-grounded claim.  
Thus, VA has satisfied its duty to inform the veteran 
under 38 U.S.C.A. § 5103(a).  See Slater v. Brown, 
9 Vet. App. 240, 244 (1996).


ORDER

Entitlement to service connection for a lung disorder, 
including as secondary to radiation exposure.




		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

